MCCARTHY, J.
— Appellant was accused by an information of the crime of knowingly, wilfully and unlawfully operating for and prescribing for a disease, injury and deformity of a certain person for a fee; the charging part of the information being as follows: That the said D. E. Armstrong on or about the 11th day of May, 1923, in the county of Ada, state of Idaho, did then and there knowingly, wilfully and unlawfully diagnose, operate for and prescribe for a disease, injury and deformity of a certain person, to wit, J. R. O’Donnell, for a certain fee and compensation, to wit, $5; the said D. E. Armstrong, then and there advertising in the daily newspapers published in Boise, Ada county, Idaho, and by printed letters on her door, by using the word “doctor” and the prefix “Dr.”; the said D. E. Armstrong then and there having no valid unrevoked license granted by the state of Idaho to perform such services. A trial by jury was waived and the case submitted on an agreed statement which set forth the following facts. Appellant had on the entrance door of her office the printed letters, “Dr. Armstrong, Chiropodist,” and caused to be inserted in two newspapers at Boise printed matter describing her by the prefix “Dr.” and stating that she was engaged in the practice of chiropody and electrolysis. On May 11th she practiced chiropody, removed two corns or calluses by a cutting operation performed with an instrument known as a scalpel, diagnosed for one J. R. 0 ’Donnell an ailment of the foot known as a “Morton toe,” and treated it by binding and strapping the foot. In each instance she received pay. She is a well-qualified chiropodist and graduate of the Chicago School of Chiropody and has practiced in Boise since 1918. She is a well qualified to diagnose, treat and prescribe for ailments and diseases of the foot included in the scope of chiropody as it is recognized in medical science and by the laws of many states other than Idaho. She is well educated and qualified to give treatments by electrolysis. She has been ready and willing to procure a license to practice chiropody but has been unable to procure one because the statutes of Idaho *499do not provide for it. From a judgment of guilty of the offense charged this appeal is taken. The many assignments of error may be summed up as follows: The judgment is contrary to the evidence and the law in that (1) the evidence fails to show that appellant was engaged in any occupation for which the laws of the state of Idaho require a license, (2) the effect of the judgment is to deprive appellant of liberty and property without due process of law.
The statute upon which the information is based reads as follows:
“Sec. 1. It shall be unlawful for any person, or persons, to practice or attempt to practice, or to advertise, or hold himself or themselves out as practicing, any system or mode of treating the sick or afflicted, either man or beast, in this state, or to diagnose, treat, operate for, prescribe for, any disease, injury, deformity, or other mental or physical condition of any person, or animal, for a fee or compensation of any kind either directly or indirectly, without having at the time of so doing a valid unrevoked certificate or license issued by the state of Idaho to perform or prescribe such service.
“Sec. 2. It shall be unlawful for any person or persons to hold himself or themselves out as practicing any system or mode of treating the sick, or the afflicted, man or beast, or in any sign, or in any advertisement use the words ‘doctor,’ or ‘professor,’ or the letters or prefix ‘Dr.’ or ‘Prof.’ or any other term or letters indicating or implying that he is a doctor, physician and surgeon, or practitioner, without having at the time of so doing a valid unrevoked certificate or license granted by the state of Idaho to perform or prescribe such service.” (Chap. 60, Sess. Laws 1923, p. 68.)
Respondent contends that the chiropodist practices medicine and surgery. With this we cannot agree. Chiropody has long been recognized as an independent calling. The chiropodist is one who treats diseases or malformations of the hands and feet, especially a surgeon for the feet, hands and nails; a cutter or extractor of corns and callosities. *500(Century Dictionary; Webster’s New International Dictionary; Standard Dictionary.) Chiropody has been practiced as a recognized occupation since early in the 18th century. (Nelson’s Encyclopedia.) It is a well-known fact of which the court will take judicial notice that physicians and surgeons do not, and will not, do the ordinary work of the chiropodist. Under a reasonable interpretation chiropody does not involve' the practice of medicine or of surgery, either major or minor.
Until 1923 the legislature of the state of Idaho had divided the practice of the healing art into the several divisions generally recognized, such as medicine and surgery, osteopathy and chiropractic, requiring those practicing each branch of the art to undergo an appropriate examination and procure a license. It is clear that the purpose of these statutes was to protect the public health and conserve the public safety by requiring those practicing to be competent and qualified. The objects of such laws are, (1) to prevent people being mistreated by incompetents, and (2) to prevent the credulous from being misled and preyed upon. There can be no doubt that the purpose of these laws was to regulate and not prohibit. Appellant claims that the 1923 law should be given the same construction as the earlier laws. She invokes certain recognized canons of statutory construction which are approved by this court in Re Segregation of School Dist. No. 58, 34 Ida. 222, 200 Pac. 138.
“The obvious intention of the legislature in passing the statute ought to prevail as against its literal construction if the words used can be given a construction which will effectuate that intention.”
“However, the intent must be expressed by the words used and a legislative intention not expressed in some appropriate manner has no legal existence.” (In re Segregation of School Dist. No. 58, supra.)
While the general language used in sec. 1 of the act of 1923 includes medicine and surgery, those terms are not mentioned. Therefore there is no room for application of *501tbe doctrines of ejusdem generis or noscitwr a sociis. The statute provides it shall be unlawful for one to treat any physical condition of any person for a fee. A corn or callus or a Morton toe is certainly a physical condition, and appellant treated such conditions for a fee. There is no ambiguity in the language used in the act and therefore no room for construction. We are confined to the intent expressed by the words used, and the intent expressed covers the case before us. We surmise that the legislature did not have chiropodists in mind when it passed this act. However, our construction of the law must be based upon the language used and not upon surmise. The trouble arises from the fact that, as often happens, the legislature used general language without anticipating all the results which might follow. When the language used in a statute has a definite, clear meaning and applies to a certain case, the courts must give effect to that meaning whether or not the individuals comprising the legislature anticipated the result. We conclude that under the stipulation of facts appellant is guilty of an offense denounced by the statute.
Appellant’s second point is that, if the statute makes the acts mentioned in the stipulation criminal, it is to that extent unconstitutional in that it deprives her of liberty and property without due process of law. The statutes do not provide an examination and license for chiropodists. The right to follow a recognized and useful occupation is a right protected by the constitutional guarantee of liberty. (Fourteenth Amendment to the Fed. Const.; Idaho Const., I, 13; Meyer v. State, 262 U. S. 390, 43 Sup. Ct. 625, 67 L. ed. 1042; Chenoweth v. Board, 57 Colo. 74, Ann. Cas. 1915D, 1188, 141 Pac. 132, 51 L. R. A., N. S., 958.) A calling may not be prohibited by the legislature unless (1) it is inherently injurious to the public health, safety or morals or (2) has a tendency in that direction. (Mugler v. Kansas, 123 U. S. 623, 8 Sup. Ct. 273, 31 L. ed. 205.) No facts are shown in this record and we know of none which would justify prohibiting chiropody. In fact, respondent disclaims any such intention on the part of the legislature. *502Chiropody, however, bears some relation to the public health. There can be no question but that the legislature has power to regulate all callings that are related to the public health. (State v. Smith, 233 Mo. 242, 135 S. W. 465, 33 L. R. A., N. S., 179.) Respondent contends that the act does not prohibit chiropody, but regulates it by requiring that a chiropodist obtain one of the different sorts of licenses provided by the law such as that of a physician and surgeon, an osteopath, or a chiropractor. The regulation must be reasonable and must bear some relation to the object sought to be attained, which is to protect the public from being mistreated or misled by incompetent or unscrupulous practitioners. (Meyer v. State, supra; Chenoweth v. Board, supra.) To require a chiropodist to obtain the education and license of a physician and surgeon, an osteopath or a chiropractor, is not a reasonable regulation and is utterly unnecessary for the protection of the public. So far as it affects the practice of chiropody, the act is unconstitutional and void. Nothing we have said must be understood to mean that the act is void generally speaking. So far as it affects the branches of the healing art licensed by the statutes and all callings or practices sufficiently related to fall within them, it is valid.
While we hold that chiropody is a recognized occupation, independent of medicine and surgery, or any other branch of the healing art, a question arises whether all the acts committed by appellant fall within the scope of chiropody. We are satisfied that the removal of corns and calluses constitutes chiropody according to its generally accepted definition. We are not so sure about the treatment of Morton toe. The stipulation does not enlighten us as to the definition of that term. According to Gould’s Medical Dictionary it is neuralgia of the fourth toe. Whether its treatment, and specifically the method resorted to, fall within the scope of chiropody or constitute the practice of medicine and surgery are questions which cannot be intelligently answered without further evidence.
*503In tbe charging part of the information it is substantially alleged that appellant violated sec. 2 of the act by using the word “doctor” in her advertisements. The stipulation shows that she advertised as “Dr. Armstrong, Chiropodist.” Reading the entire section and giving it a reasonable construction, the evident intent is to prohibit the use of the word “doctor” in such a way as to indicate that a person is a licensed practitioner of one of the learned branches of the healing art. No such inference can be reasonably drawn when the qualifying word “chiropodist” appears in the same advertisement. No one could have been misled. The stipulated facts are not sufficient to establish a violation of sec. 2 of the act.
Something is said in the stipulation about the practice of electrolysis by appellant. This is immaterial as it is not covered by the charging part of the information. If it were material the evidence "would have to be more definite both as to what electrolysis is and as to what appellant did. The term covers a wide variety of acts ranging from the removal of superfluous hair by electricity to the electrocution of a human being. We surmise that, as used in the stipulation, it refers to the removal of superfluous hair. A court cannot act upon surmise in a criminal prosecution.
The case must stand or fall on the specific charge in the information and the evidence in the stipulation responsive to it. The charge is that appellant treated Mr. O’Donnell, and the evidence shows she treated him for Morton toe by strapping and binding his foot. If that falls within the scope of chiropody she is not guilty. If it falls within the scope of medicine and surgery, she is. The stipulated facts do not make possible an intelligent answer to this question. The burden was on the state to establish her guilt beyond a reasonable doubt. This the evidence does not do-.
The judgment is reversed and the cause remanded for a new trial in accordance with the views herein expressed.
Dunn and William A. Lee, JJ., concur.
(May 6, 1924.)